Certified Questions of State Law, United States District Court, Northern District of Ohio, Western Division, Case No. 3:06-CV-1604. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following questions:
1. Do the statutes allowing subrogation for workers’ compensation benefits, R.C. 4123.93 and 4123.931, violate the taldngs clause, Article I, Section 19, of the Ohio Constitution?
2. Do R.C. 4123.93 and 4123.931 violate the due process and remedies clause, Article I, Section 16, of the Ohio Constitution?
3. Do R.C. 4123.93 and 4123.931 violate the equal protection clause, Article I, Section 2 of the Ohio Constitution?
*14174. Do R.C. 2305.10(C) and (F) violate the open courts provision of Article I, Section 16, of the Ohio Constitution?
5. Do R.C. 2305.10(C) and (F) violate the takings clause, Article I, Section 19, of the Ohio Constitution?
6. Do R.C. 2305.10(C) and (F) violate the due process and remedies clause, Article I, Section 16, of the Ohio Constitution?
7. Do R.C. 2305.10(C) and (F) violate the equal protection clause, Article I, Section 2, of the Ohio Constitution?
8. Do R.C. 2305.10(C) and (F) violate the ban on retroactive laws, Article II, Section 28 of the Ohio Constitution?
9. Does Senate Bill 80 violate the one-subject rule, Article II, Section 15, of the Ohio Constitution?